Appeal from a judgment of the Niagara County Court (Angelo J. Morinello, A.J.), rendered August 29, 2013. The judgment convicted defendant, upon his plea of guilty, of attempted burglary in the second degree and robbery in the third degree (two counts).
It is hereby ordered that the judgment so appealed from is unanimously reversed on the law, the plea is vacated, and the matter is remitted to Niagara County Court for further proceedings on the indictment.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of, inter alia, attempted burglary in the second degree (Penal Law §§ 110.00, 140.25 [2]). We agree with defendant that vacatur of the plea and reversal of the judgment of conviction are required because County Court failed to advise him, at the time of the plea, of the period of postrelease supervision that would be imposed at sentencing (see People v Turner, 24 NY3d 254, 259 [2014]; People v Catu, 4 NY3d 242, 245 [2005]; People v Colon, 101 AD3d 1635, 1637-1638 [2012]; People v Dean, 52 AD3d 1308, 1308 [2008], lv denied 11 NY3d 736 [2008]). In light of our determination, we do not address defendant’s remaining contentions. Present— Smith, J.P., Carni, Lindley, Valentino and Whalen, JJ.